DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 05/03/21.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The rejection of Claims 1-8 and 10-15 on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 10-13 of U.S. Patent No. 9,806,270 B2 as set forth in the Non-Final Rejection filed 02/01/21 is NOT overcome by the Applicant’s amendments.

4.	The rejection of Claims 1, 4-7, 9-12, 14, and 15 on the ground of nonstatutory double patenting as being unpatentable over Claims 10 and 16-18 of U.S. Patent No. 10,431,750 B2 as set forth in the Non-Final Rejection filed 02/01/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 02/01/21 is overcome by the Applicant’s amendments.

Claims 1, 10, 12, 14, 15, and 17 under 35 U.S.C. 102(b) as being anticipated by Dubowchik et al. (US 2002/0183375 A1) as set forth in the Non-Final Rejection filed 02/01/21 is overcome by the Applicant’s amendments.

7.	The rejection of Claims 1, 4, 5, and 12 under 35 U.S.C. 102(b) as being anticipated by Jones et al. (Org. Reactions  1997, 49) as set forth in the Non-Final Rejection filed 02/01/21 is overcome by the Applicant’s amendments.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-8 and 10-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 8 and 10-13 of U.S. Patent No. 9,806,270 B2 (herein referred to as “Schӓfer et al.”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
	Schӓfer et al. claims the following compound:

    PNG
    media_image1.png
    157
    170
    media_image1.png
    Greyscale

where L1 and R6 are the following (respectively):

    PNG
    media_image2.png
    132
    651
    media_image2.png
    Greyscale

(Claim 8).  Schӓfer et al. further claims an organic electroluminescent (EL) device comprising its inventive compounds (Claim 10); a hole-transporting or light-emitting layer comprising its inventive compounds (the latter as host material in combination with phosphorescent emitter) (Claims 11-12).  Schӓfer et al. claims visual display units of computers comprising electronic devices comprising its inventive compounds (Claim 13).

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, which the other claims are dependent upon, and Claim 17 recite that “R9 and R10 are independently of each other H, a C1-C25 alkyl group . . . which can optionally be substituted by G; and R9 and R10 together form a ring, which can optionally be substituted.”  However, the scope of R9-10 indefinite as, for example, R9-10 can never be H since R9-10 must “together form a ring” (the limitation of which the Applicant has used to overcome the previously cited prior art Dubowchik et al. and Jones et al.).  
	Corrections are required.

12.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 17 recites chemical groups “E,” “D,” and “G” which are nowhere defined in the claim.  The Office has interpreted them to be equivalent to the respective groups as defined in Claim 1.  
Corrections are required.

13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


14.	Claims 2, 6, 8, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2, 6, 8, and 16 which are dependent on Claim 1, recite narrower structures of Applicant’s formula (I) such as:

    PNG
    media_image3.png
    162
    235
    media_image3.png
    Greyscale

wherein R9-10 are directly linked to form a (benzene) ring; i.e., R9-10 do not belong to any of the chemical groups (H, a C1-C25 alkyl group . . . which can optionally be substituted by G) that are recited in Claim 1.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9, which is dependent on Claim 1, recite compounds according to Applicant’s formulae (Id’), (Id”), and (Ib).  However, notice that they are all beyond the scope of Applicant’s formula (I), which requires that R9-10 “together form a ring.”  Furthermore, in regards to Applicant’s formula (Ib), X1-2 cannot be nitrogen (i.e., must be CR9 or CR10).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
16.	Applicant’s arguments on pages 21-22 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAY YANG/Primary Examiner, Art Unit 1786